Lumpkin, J.
1. If a ground of a motion for a new trial which alleged error in the admission of evidence, and which stated that “the objection that it was merely an opinion, a conclusion, and for that reason it should be left to the jury,” sufficiently showed whether this objection was made and passed on by the presiding judge when the evidence was offered, still where part of the evidence claimed to have been illegal was admissible and the objection was to the whole, its' admission will not require a new trial. Murphy v. State, 122 Ga. 149.
2. The evidence complained of was substantially repeated several times without objection.
3. In Monroe v. State, 5 Ga. 135, the point being discussed was the rejection of certain sayings offered as res geste, and it was said that some part of the statement was admissible and some not; but the judgment was not reversed on this ground alone.
4. The evidence authorized the charge as to mutual combat, and there was no error in charging the jury on that subject.
5. No error of law appears; and the verdict being supported by the evidence and having been approved by the presiding judge, this court will not interfere. Judgment affirmed.

All the Justices concur.